DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p) (5) because they include the following reference character(s) not mentioned in the description: # 110 and 113.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a pressure barrier 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 6 and 16 are objected to because of the following informalities:  The claims ended with a , (comma) at the end of the claim limitation.  It could provoke a 35 USC 112 (b) /second rejection for indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the fluids" in line 11.  There is insufficient antecedent basis for this limitation in the claim. All dependent claims from claim 1 are also rejected.

Regarding claims 1, 9, 10 and 19 the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). All dependent claims from claims 1 and 10 are also rejected.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. What fluids? (line 14) All dependent claims from claim 1 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anton et al. (US 2014/0374096 A1) (“Anton” herein) and further in view of Ramos et al. (US 2009/0087912 A1) (“Ramos” herein).

Claim 1
Anton discloses a toe valve (100) comprising: [0021-0023]
	an internal sub mechanically engaged with first (200) and second subs (203) surrounding a through bore for the toe valve;
	a housing (206) being mechanically engaged with the first and second subs and being spaced radially from the internal sub;
	a sleeve (209) disposed between the internal sub and the housing, the sleeve being movable axially in response to an application of fluid pressure from a closed position to an open position; (Fig. 2A & 2C) and
	an atmospheric chamber (215) adjacent the sleeve,
 	wherein the sleeve (209) is movable between closed and open positions, such that in the closed position, the sleeve prevents fluid communication between the atmospheric chamber and fluids in the through bore, and in the open position, the sleeve allows fluid communication between the atmospheric chamber and fluids in the through bore. [0021-025]
Anton however does not explicitly disclose a chamber containing a tracer or dye compound in an amount sufficient to be observed from water or other wellbore fluids when released to the fluids.
Ramos teaches the above limitation (See paragraphs 0047-0048 & 0069 → Ramos teaches this limitation in that as illustrated in FIG. 2, the BHA 26 may be implemented with a tool comprising a particle release unit 44. Referring to FIG. 3, an example of a particle release unit 44 is shown. As shown, the particle release unit 44 may comprise a sensor 46 adapted to sense a subsurface characteristic or condition (e.g., pressure, temperature, fluid composition, flow rates, etc.). Sensors of these types are well known technology, as are the means to power the sensors. Sensor 46 is in communication with a processor 48 which may comprise a number of microprocessors. One or more chambers 50, 52 contain particles 10. Associated with the chambers 50, 
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Anton with the above limitation, as taught by Ramos, in order to track and monitor specific well production, cross-flow monitoring, completion status/performance checks, and reservoir management. [0053]

Claim 2
Anton discloses the toe valve of claim 1 wherein the first sub (200) defines a portion of the through bore, and the second sub (203) defines another portion of the through bore, the second sub being spaced axially from the first sub. (Figs 2A-2C) [0022-0023] 

Claim 3
Anton discloses the toe valve of claim 1 wherein the first sub (200) defines a portion of the through bore, and the second sub (203) defines another portion of the through bore, the second sub being spaced axially from the first sub. (Figs 2A-2C) [0022-0023] 

Claim 4
Anton discloses the toe valve of claim | wherein a pressure barrier is disposed in the first sub, the pressure barrier (236) fluidly communicating with the through bore. [0009; 0030-031]

Claim 5
Anton discloses the toe valve of claim 4 wherein the atmospheric (215) is disposed between the sleeve (209) and the pressure barrier (236). (Fig. 2A) [0037]

Claim 6
Anton discloses the toe valve of claim 4 wherein the pressure barrier (236) is activated at a predetermined pressure to allow fluid communication between the through bore and the atmospheric chamber and move the sleeve from a closed position to an open position, [0037]

Claim 7
Anton discloses the toe valve of claim 1 wherein each of the internal sub and the housing includes one or more openings (218) [0037]

Claim 8
Anton discloses the toe valve of claim 7 wherein when the sleeve (209) is in the closed position, the sleeve extends across the one or more openings (218) of the housing (206) and the internal sub, and prevents fluid communication from the atmospheric chamber (215) and the through bore to the fluids via the one or more openings of the housing and the internal sub. [0033; 0037]

Claim 9
Anton discloses the toe valve of claim 7 wherein when the sleeve is in the open position, the sleeve shuttles past the one or more openings of the housing and the internal sub, and allows fluid communication from the atmospheric chamber and the through bore to the fluids via the one or more openings of the housing and the internal sub. [0037-0038] Anton does not explicitly disclose that the tracer compound is released to the fluids. (Same as claim 1)

Claim 10
Anton discloses a toe valve (100) comprising:
	a first sub (200) defining a portion of a through bore;
	a second sub (203) defining another portion of the through bore, the second sub being spaced axially from the first sub;
an internal sub being mechanically engaged with the first and second subs, such that the through bore is defined axially between the first sub and the second sub;
a housing (206) being mechanically engaged with the first and second subs and being spaced radially spaced from the internal sub;
	a sleeve (209) disposed between the internal sub and the housing, the sleeve being movable axially in response to an application of fluid pressure from a closed position to an open position; (Fig. 2A & 2C)
	a pressure barrier (236) disposed in the first sub, the pressure barrier fluidly communicating with the through bore; [0009; 0030-031] and
an atmospheric chamber (215) disposed between the sleeve (209) and the pressure barrier (236), (Fig. 2A) [0037]
	wherein each of the internal sub and the housing includes one or more openings (218);
	wherein the pressure barrier (236) is activated at a predetermined pressure to allow fluid communication between the through bore and the atmospheric chamber and move the sleeve (209) from a closed position to an open position, [0037]
	wherein when the sleeve (209) is in the closed position, the sleeve extends across the one or more openings of the housing and the internal sub, and prevents fluid communication from the atmospheric chamber and the through bore to the fluids via the one or more openings of the housing and the internal sub, [0037-0038]  and
	wherein when the sleeve is in the open position, the sleeve shuttles past the one or more openings of the housing and the internal sub, and allows fluid communication from the atmospheric chamber and the through bore to the fluids via the one or more openings of the housing and the internal sub, [0037-0038]
 a chamber containing a tracer or dye compound in an amount sufficient to be observed from water or other wellbore fluids when released to the fluids.
Ramos teaches the above limitation (See paragraphs 0047-0048 & 0069 → Ramos teaches this limitation in that as illustrated in FIG. 2, the BHA 26 may be implemented with a tool comprising a particle release unit 44. Referring to FIG. 3, an example of a particle release unit 44 is shown. As shown, the particle release unit 44 may comprise a sensor 46 adapted to sense a subsurface characteristic or condition (e.g., pressure, temperature, fluid composition, flow rates, etc.). Sensors of these types are well known technology, as are the means to power the sensors. Sensor 46 is in communication with a processor 48 which may comprise a number of microprocessors. One or more chambers 50, 52 contain particles 10. Associated with the chambers 50, 52 are release mechanisms 54, 56. The release mechanisms 54, 56 can be activated to selectively release the respective particle(s) 10 under the control of processor 48. The release mechanisms 54, 56 may be configured to release the particle(s) 10 via a forced or pressurized ejection, via direct exposure of the particles to the mud flow, or some combination of these methods or others as known in the art. Completion operation monitoring--A sub near a given element of the completion (packer, flow control valve, latching mechanism, etc.) could selectively release a combination of tagged particles into the produced fluid to convey information to the surface. Monitoring of the fluid could reveal information about the status of the particular device.) for the purpose of tracking and monitoring specific well production, cross-flow monitoring, completion status/performance checks, and reservoir management. [0053]


Claim 11
Anton discloses a method of monitoring of operation of a toe valve, which comprises:
	providing a toe valve according to claim 1;
	moving the sleeve from the closed position to the open position.  [0037-0038] Anton however does not explicitly disclose release the tracer or dye compound from the atmospheric chamber to the fluids in the through hole; and identifying the released tracer or dye compound from the fluids. (Same as Claim 1)

Claim 12
Anton discloses the method of claim 11 wherein the first sub (200) defines a portion of the through bore, and the second sub (203) defines another portion of the through bore, the second sub being spaced axially from the first sub. (Figs 2A-2C) [0022-0023]

Claim 13
Anton discloses the method of claim 11 wherein the first sub (200) defines a portion of the through bore, and the second sub (203) defines another portion of the through bore, the second sub being spaced axially from the first sub. (Figs 2A-2C) [0022-0023] 

Claim 14
Anton discloses the method of claim 11 wherein a pressure barrier (236) is disposed in the first sub, the pressure barrier fluidly communicating with the through bore. [0009; 0030-031]

Claim 15
Anton discloses the method of claim 14 wherein the atrnospheric chamber (215) is disposed between the sleeve (209) and the pressure barrier (236). (Fig. 2A) [0037]

Claim 16
Anton discloses the method of claim 14 wherein the pressure barrier is activated at a predetermined pressure to allow fluid communication between the through bore and the atmospheric chamber and move the sleeve from a closed position to an open position, [0037]

Claim 17
Anton discloses the method of claim 11 wherein each of the internal sub and the housing includes one of more openings. (218) [0037}

Claim 18
Anton discloses the method of claim 17 wherein when the sleeve is in the closed position, the sleeve (209) is in the closed position, the sleeve extends across the one or more openings (218) of the housing (206) and the internal sub, and prevents fluid communication from the atmospheric chamber (215) and the through bore to the fluids via the one or more openings of the housing and the internal sub. [0033; 0037]

Claim 19
Anton discloses the method of claim 17 wherein when the sleeve is in the open position, the sleeve shuttles past the one or rnore openings of the housing and the internal sub, and allows fluid communication from the atmospheric chamber and the through bore to the fluids via the one or more openings of the housing and the internal sub, [0037-0038] Anton does not explicitly disclose that the tracer compound is released to the fluids. (Same as claim 1)

Claim 20
Anton disclose a method of monitoring of operation of a toe valve, which comprises:
providing a toe valve (100) comprising: [0019]
a first sub (200) defining a portion of a through bore; a second sub (203) defining another portion of the through bore, the second sub being spaced axially from the first sub;   (Fig. 2 A) [0022-0023]
an internal sub being mechanically engaged with the first and second subs, such that the through bore is defined axially between the first sub and the second sub; (Fig. 2A)
	a housing (206) being mechanically engaged with the first and second subs and being spaced radially spaced from the internal sub; [0022]
	a sleeve (209) disposed between the internal sub and the housing (206), the sleeve being movable axially in response to an application of fluid pressure from a closed position to an open position; [0037]
	a pressure barrier (236) disposed in the first sub, the pressure being fluidly communicating with the through bore; [0009; 0030-031] and
	an atmospheric chamber (215) disposed between the sleeves (209) and the pressure barrier (236), 
	delivering the toe valve into a wellbore wherein the fluids are present surrounding the toe valve; [0019; 0037]
	activating the pressure barrier (236) at a predetermined pressure to allow fluid communication between the through bore and the atmospheric chamber and move the sleeve from a closed position to an open position, wherein in the open position, the sleeve shuttles past the one or more openings of the housing (206) and the internal sub, and allows fluid communication from the atmospheric chamber (215) and the through bore to the fluids via the one or more openings of the housing and the internal sub; [0037-0038]
	Anton however does not explicitly disclose a chamber containing a tracer or dye compound in an amount sufficient to be observed from water or other wellbore fluids when released to the fluids; releasing the tracer compound from the atmospheric chamber to the fluids; and identifying the released tracer compound from the fluids.
Ramos teaches the above limitation (See paragraphs 0047-0048 & 0069 → Ramos teaches this limitation in that as illustrated in FIG. 2, the BHA 26 may be implemented with a tool comprising a particle release unit 44. Referring to FIG. 3, an example of a particle release unit 44 is shown. As shown, the particle release unit 44 may comprise a sensor 46 adapted to sense a subsurface characteristic or condition (e.g., pressure, temperature, fluid composition, flow rates, etc.). Sensors of these types are well known technology, as are the means to power the sensors. Sensor 46 is in communication with a processor 48 which may comprise a number of microprocessors. One or more chambers 50, 52 contain particles 10. Associated with the chambers 50, 52 are release mechanisms 54, 56. The release mechanisms 54, 56 can be activated to selectively release the respective particle(s) 10 under the control of processor 48. The release mechanisms 54, 56 may be configured to release the particle(s) 10 via a forced or pressurized ejection, via direct exposure of the particles to the mud flow, or some combination of these methods or others as known in the art. Completion operation monitoring--A sub near a given element of the completion (packer, flow control valve, latching mechanism, etc.) could selectively release a combination of tagged particles into the produced fluid to convey information to the surface. Monitoring of the fluid could reveal information about the status of the particular device.) for the purpose of tracking and monitoring specific well production, cross-flow monitoring, completion status/performance checks, and reservoir management. [0053]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Anton with the above limitation, as taught by Ramos, in order to track and monitor specific well production, cross-flow monitoring, completion status/performance checks, and reservoir management. [0053]

Double Patenting
Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 13 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Andreychuk et al. (US 2017/0058644 A1) DOWNHOLE SLEEVE ASSEMBLY AND SLEEVE ACTUATOR THEREFOR teaches A bottom hole actuator tool is provided for locating and actuating one or more sleeve valves spaced along a completion string. A shifting tool includes radially extending dogs at ends of radially .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674